DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 recite ”a portion of the tape being miscut when the portion of the tape is incompletely cut by the half cutter, … determining presence or absence of discharge portions of the tape that are miscut”.  The underlined recitation is unclear because the discharge sensor is merely to determine the presence or absence of a tape.  A tape being completely cut by the half cutter would still be attached as the peeling tape is still attached ([0082] of the Specification).  How does the “discharge sensor” of the claimed invention differentiate between a complete cut versus an incomplete cut (miscut) by the half cutter by merely detecting the presence of the tape?  Is there another feature measuring the cut lines performed by the half cutter?  To further prosecution, the Examiner will examine the underlined limitation as “determining presence or absence of discharge portions” assuming the cut performed by the half cutter to be either completely cut or miscut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (US Publication 2015/0174926) in view of Crowley et al. (US Patent 5,360,213; hereinafter Crowley).
With regards to claims 1 and 6, Kosuge teaches a control method of a tape printing apparatus (abstract; FIG. 1) which includes 
a print head (10) which pinches a tape (101) including a printing tape (101a) and a peeling tape (101b; [0041]) bonded to the printing tape between the print head (10) and a platen roller (103) and performs printing on the printing tape ([0042-0043; FIG. 9A-E), the platen roller (103) being configured to rotate to feed the tape to the print head ([0040]),
a half cutter (52) which includes a cutting blade (71) and a blade receiving member (72) provided between a tape discharge port (9; [0045]; FIG. 2) from which the tape is discharged and the print head and performs a blade closing operation in which the cutting blade cuts into the blade receiving member to cut one of the printing tape and the peeling tape without cutting the other ([0071]) and a blade opening operation in which the cutting blade which performed the cutting separates from the blade receiving member ([0087]; FIG. 9B), 
a discharge feeding section (17; [0051]) which is provided between the half cutter (71, 72) and the tape discharge port (9, located to the left side of 28 and 31) and feeds the tape toward the tape discharge port (FIG. 9A-E), the discharge feeding section being configured to rotate, while the platen roller (103) is not rotating ([0089-0090]; the printing action is stopped as taught in [0089], suggesting that the platen roller 103 of the print head 10 is stopped after completion of printing, which is followed by a discharging operation performed by feature 17), to discharge portions of the tape that are miscut ([0087-0090]), a portion of the tape being miscut when the portion of the tape is incompletely cut by the half cutter (it is noted that the limitation regarding the portion of the tape does not change the structure and functionality of the discharge feeding section, the tape printing apparatus, and/or the control method of the tape printing apparatus), and  
the control method (performed by control circuit; [0046]) comprising: 
performing the blade closing operation using the half cutter in a state in which the rotation of the platen roller is stopped and subsequently performing the blade opening operation ([0086-0087]); and
causing the discharge feeding section (17) to rotate in a period from after the half cutter starts the blade opening operation ([0087, 0090]) when the rotation of the platen roller (103) is stopped and before the platen roller starts rotating ([0087] describes the half cutting occurs (i.e. both blade opening and closing operation occurs) when the printing is stopped (thus platen roller 103 is stopped), [0090] describes the discharging operation after the half cutting operation and before the platen roller 103 starts again in the next printing job).
However, Kosuge is silent regarding the discharge feeding section being configured to rotate to discharge portions of the tape that are miscut, a portion of the tape being miscut when the portion of the tape is incompletely cut by the half cutter, and a control method of a tape printing apparatus which includes a discharge sensor which outputs different detection signals according to presence or absence of the tape in the discharge feeding section, the control method comprising: determining presence or absence of discharge portions of the tape that are miscut and located between the half cutter and the tape discharge port in the discharge feeding section based on the detection signal output from the discharge sensor during the rotation of the discharge feeding section.
Crowley teaches a discharge feeding section (70; FIG. 1) being configured to rotate to discharge portions of the tape that are miscut (col. 4, lines 32-34), a portion of the tape being miscut (“incomplete cut”) when the portion of the tape is incompletely cut by the cutter (24; col. 3, lines 32-37 and col. 4, lines 48-56), and a control method of a printing apparatus (12; col. 3, lines 18-23) which includes a discharge sensor (76) which outputs different detection signals according to presence or absence of the tape in the discharge feeding section (col. 4, lines 48-56), the control method comprising: determining presence or absence of discharge portions of the tape (col. 4, lines 48-56) and located between the half cutter (24) and the discharge port (at 52; col. 4, lines 57-66; FIG. 1) in the discharge feeding section based on the detection signal output from the discharge sensor (76) during the rotation of the discharge feeding section (col. 4, lines 32-66).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the discharge sensor and its control method as taught by Crowley to the tape printing apparatus and control method of Kosuge to determine a presence of a gap after a cutting process (col. 4, lines 32-56).  

With regards to claim 2, Kosuge, as combined with Crowley, teaches (citations to Kosuge) the control method of the tape printing apparatus according to claim 1, wherein the discharge feeding section (17, which includes 28, 29, 31, 33; FIG. 9A-E) operates during the blade opening operation ([0088]).

With regards to claim 3, Kosuge, as combined with Crowley, teaches (citations to Crowley) the control method of the tape printing apparatus according to claim 1, wherein when it is determined that the tape is not present in the discharge feeding section, the printing is not restarted (col. 4, lines 48-56).

With regards to claim 4, Kosuge, as combined with Crowley, teaches (citations to Kosuge unless specified otherwise) the control method of the tape printing apparatus according to claim 3, wherein the tape printing apparatus further includes 
a full cutter (51; [0068]) which is provided between the tape discharge port (left of 28 and 33 in FIG. 9A-E) and the print head (10) and cuts the tape, the control method further comprising: 
using the full cutter (51) to cut off a printed portion of the tape which is printed before the half cutter performs the blade closing operation when it is determined that the tape is not present in the discharge feeding section (col. 4, lines 32-56 of Crowley; the full cutter is capable of being operated concurrently with the determination of the tape at the discharge feeding section); and 
discharging the printed portion which is cut off from the tape discharge port using the discharge feeding section ([0090]).

With regards to claim 5, Kosuge, as combined with Crowley, teaches (citations to Kosuge unless specified otherwise) the control method of the tape printing apparatus according to claim 1, wherein the tape printing apparatus further includes a notification section (8 of Kosuge or 80 of Crowley), the control method further comprising: 
causing the notification section to perform error notification when it is determined that the tape is not present in the discharge feeding section (col. 4, lines 32-56).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853